Case 19-61608-grs          Doc 145       Filed 01/27/20 Entered 01/27/20 16:47:43                     Desc Main
                                         Document     Page 1 of 7


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

                                                     :
In re:                                               :        Chapter 11
                                                     :
Americore Holdings, LLC, et al.1                     :        Case No. 19-61608 (GRS)
                                                     :
                                   Debtors           :        (Jointly Administered)
                                                     :
                                                     :        Honorable Gregory R. Schaaf


    MOTION FOR BANKRUPTCY RULE 2004 EXAMINATION OF GRANT WHITE,
      MICHAEL LEWITT, THE THIRD FRIDAY TOTAL RETURN FUND, L.P.,
      AND THE DEBTORS AND PRODUCTION OF DOCUMENTS BY THEM

         Pelorus Equity Group, Inc. (“Pelorus” or “Movant”) by counsel, and respectfully moves

the Court pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy

Rules”), for an Order, substantially in the form the Proposed Order tendered with this motion,

authorizing discovery from Grant White (“Mr. White”), The Third Friday Total Return Fund,

L.P. (“Third Friday”), Michael Lewitt (“Mr. Lewitt”), and the Debtors, Americore Holdings,

LLC and its above-captioned affiliated debtors and debtors in possession (collectively, the

“Debtors”). Specifically, Movant seeks an Order allowing it to examine Mr. White, Mr. Lewitt,

and representatives of Debtors and Third Friday under oath, for all purposes allowed under

Bankruptcy Rule 2004, and to require Mr. White, Mr. Lewitt, Third Friday, and the Debtors to

produce the documents requested in Exhibit 1 hereto and to allow examinations on the topics

identified on Exhibit 2 hereto. The Movant respectfully represents as follows:



1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799) Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
                                                         1
Case 19-61608-grs         Doc 145      Filed 01/27/20 Entered 01/27/20 16:47:43                  Desc Main
                                       Document     Page 2 of 7


                                            BACKGROUND

        1.      Debtors filed petitions for relief in this Court under Chapter 11 of the Bankruptcy

Code on or about December 31, 2019. The Debtors’ cases are being jointly administered.

        2.      Mr. White is the founder and CEO of Americore Holdings, LLC, Americore

Health, LLC and Americore Health Enterprises, LLC (collectively “Americore”). [D.N. 11 at 1].

He has declared that he “directly or indirectly own[s] the vast majority of the equity interests in

all of the Debtors.” [Id.]

        3.      During the time since Mr. White founded Americore in 2017, the Debtors have

operated health care facilities across four states. [D.N. 11 at 3-9]. However, they currently own

and operate only two open hospitals (plus one shuttered hospital) and two companies which own

receivables related to hospitals previously sold by the Debtors. [Id. at 3].

        4.      In January of 2019, the Debtors purchased—via a bankruptcy—the equity

interests of affiliates, which control the assets and operations of St. Alexius Hospital in St. Louis,

Missouri. [Id. at 6]. These affiliates are Success Healthcare 2, LLC, St. Alexius Properties, LLC,

and St. Alexius Hospital Corporation #1. [Id.] The assets include the real estate upon which the

hospital and a nursing school are located. [Id.]

        5.      Pelorus holds a first lien position on a majority of St. Alexius-related real

property, and Pelorus holds a claim of no less than $9 million against certain of the Debtors.2 Mr.

White has represented that a “first priority mortgage may be held by Pelorus on a loan issued

between Pelorus and Americore Holdings, LLC, to which St. Alexius Properties may be a



(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
2
  Pelorus is owed additional funds by other Debtors, and these amounts are not secured by the St. Alexius real
property. Pelorus also has other collateral to secure amounts owed to it.
                                                      2
Case 19-61608-grs      Doc 145     Filed 01/27/20 Entered 01/27/20 16:47:43           Desc Main
                                   Document     Page 3 of 7


guarantor.” [Id. at 7]. Mr. White declared that the amount of the claim held by Pelorus may be in

the principal amount of $6,300,000. [Id.].

       6.      Mr. White has declared that, in an attempt to reorganize prepetition, certain

Debtors entered loan agreements with Third Friday. [Id. at 9]. The first of these was dated

January 2, 2018, and was between Americore Health, LLC, and Third Friday (the “Health Loan

Agreement”). The second was dated May 1, 2018, and was between Americore Holdings, LLC,

and Third Friday (the “Holdings Loan Agreement,” and collectively with Health Loan

Agreement, the “Third Friday Loans”). [Id.]. Sometime thereafter, Mr. White, Americore, and

Third Friday “entered certain forbearance agreements” (the “Forbearance Agreements”). [Id.]. 8.

       7.      Debtors have not yet filed their schedules of assets and liabilities or their

statements of financial affairs. On January 21, 2020, Debtors filed a second motion seeking to

extend their time to do so, and the Court has extended that deadline through February 4, 2020.

[D.N. 138].

       8.      On January 16, 2020, the Debtors sought authority on an interim and final basis to

obtain a DIP Facility that provides priority and priming post-petition financing in the form of $5

million term loan, of which $1.5 million is available on an interim basis, with a maximum of two

draws. [D.N. 98]. The Debtors’ proposed DIP Loan Agreement stated that “any alleged liens

asserted by The Third Friday Fund Total Return, L.P.” would be primed as well. [D.N. 98-1 at

33]. Upon information and belief, Third Friday is asserting a lien position inconsistent with that

of Pelorus.

       9.      Pelorus and other creditors objected to the Debtors’ request to obtain postpetition

on the terms proposed by the Debtors, and the Court conducted a hearing on the request on

January 17, 2020. During that hearing, counsel for Third Friday represented that his client was
                                                3
Case 19-61608-grs       Doc 145     Filed 01/27/20 Entered 01/27/20 16:47:43              Desc Main
                                    Document     Page 4 of 7


owed more than $20 million by certain of the Debtors. The Court denied the Debtors’ request.

[D.N. 133].

          10.   As part of efforts to find an alternative option, Pelorus is now discussing different

postpetition proposals for the Debtors. However, full information is required to complete this

process. Information and documents supporting the parties’ lien positions are critical to issues

related to postpetition financing as well as other issues of importance in these cases.

                                     RELIEF REQUESTED

          11.   By this motion, the Movant respectfully requests entry of the Proposed Order

authorizing Bankruptcy Rule 2004 discovery from the Mr. White, Mr. Lewitt,, Third Friday, and

the Debtors in the form of examinations and requests for production of documents and

electronically stored information as requested in Exhibit 1 to the Proposed Order and attached

hereto.

          12.   As more fully set forth in Mr. White’s Declaration and its supporting exhibits,

there are questions regarding the relationship among Mr. Lewitt, Third Friday, and the Debtors.

Critically, it remains unclear what security interests may or may not have been conveyed to

Third Friday under the Third Friday Loans—or how the Forbearance Agreements may have

impacted those interests. Therefore, it is critical that Movant be allowed to conduct discovery

related to the Third Friday Loans and the Forbearance Agreements as to protect to the interests of

Pelorus in the collateral of the Debtors.

          13.   The Movant seeks to investigate terms of the Third Friday Loans and the

Forbearance Agreements, including any amendments or drafts thereof, as well as the impact of

these agreements on the Debtors’ assets. Postpetition financing remains at issue in this case, so



                                                  4
Case 19-61608-grs       Doc 145     Filed 01/27/20 Entered 01/27/20 16:47:43             Desc Main
                                    Document     Page 5 of 7


the Movant also seeks to investigate Debtors’ attempts to secure such financing as well as the

Debtors’ postpetition budget projections.

       14.     The Movant further requests that the Court authorize oral examinations of Mr.

White, Third Friday, and Third Friday’s Mr. Lewitt, and the Debtors as requested in, and on the

topics in Exhibit 2 to the Proposed Order and attached hereto.

       15.     Such documents and examinations are necessary to assist the Movant in its

investigation of the matters above described. It is paramount that creditors of the Debtors’

estates receive full disclosure of all pre-bankruptcy activities of the Debtors, especially financial

transactions and dealings impacting the Debtors’ primary assets. This discovery must be timely

afforded to the Movant, because it is necessary to evaluate any proposed reorganization or

financing requested by the Debtors in this bankruptcy.

       16.     This request, however, should not be considered a waiver of any future requests

for additional Bankruptcy Rule 2004 discovery. Movant expressly reserves the right to seek

additional examinations and document production including from Mr. White and the Debtors.

                              BASIS FOR RELIEF REQUESTED

       17.     Bankruptcy Rule 2004(a) provides that “on motion of any party in interest, the

court may order the examination of any entity.” Examinations authorized under Bankruptcy Rule

2004 are broad and may relate to any “acts, conduct, or property or to the liabilities and financial

condition of the debtor, or to any matter which may affect the administration of the debtor’s

estate, or to the debtor’s right to a discharge.” See Fed. R. Bankr. R. 2004(b). This includes the

production of documents and information. See Fed. R. Bankr. R. 2004(c).

       18.     The scope of Bankruptcy Rule 2004 is broad, and “[t]he inquiry may even be a

fishing expedition.” Chereton v. United States, 286 F.2d 409, 413 (6th Cir. 1961) (discussing
                                                 5
Case 19-61608-grs           Doc 145      Filed 01/27/20 Entered 01/27/20 16:47:43                      Desc Main
                                         Document     Page 6 of 7


precursor to Rule 2004). See In re Stambaugh, 531 B.R. 191, 193 (Bankr. S.D. Ohio 2015) (“By

definition, Rule 2004 Examinations are broad in scope.”); In re Lufkin, 255 B.R. 204, 208

(Bankr. E.D. Tenn. 2000) (explaining Rule 2004 examination’s goal “is to determine the

condition, extent, and location of the debtor's estate in order to maximize distribution to

unsecured creditors”). Here, Movant has good cause for the requested discovery, which serves

the purpose of Bankruptcy Rule 2004 and fits within its broad scope. In re Great Lakes Comnet,

Inc., 558 B.R. 194, 197 (Bankr. W.D. Mich. 2016) (finding movant entitled to discovery when it

was “seeking to understand the facts giving rise to the transactions by and among the Debtors”).3

        WHEREFORE, Movant prays that an Order be entered pursuant to Bankruptcy Rule

2004 ordering the production of documents as herein requested and allowing the examination of

Mr. White, Mr. Lewitt, and representatives of the Debtors and Third Friday.

                            NOTICE AND OPPORTUNITY TO OBJECT

        PLEASE TAKE NOTICE that, pursuant to KYEB LBR 2004-1, if no objections are filed

within three (3) days of the filing of the foregoing Motion, the Court may enter an order on the

foregoing Motion without a hearing. Any timely objections shall be noticed to be heard for

February 20, 2020, at 9:00 a.m., in the U.S. Bankruptcy Court, 100 East Vine Street, Second

Floor, Lexington, Kentucky.




3
  Bankruptcy Rule 2004 even allows for an ex parte procedure. This Court may enter an order for examination
without allowing an opportunity an opportunity to object. See, e.g., In re Russell, 392 B.R. 315, 360 (Bankr. E.D.
Tenn. 2008) (“Rule 2004 provides for an ex parte procedure . . . and the court can enter an order for the examination
without allowing . . . an opportunity to object”); In re Symington, 209 B.R. 678, 689-90 (Bankr. D. Md. 1997)
(explaining that “Rule 2004 motions are generally granted ex parte” when there is good cause for the examination
request).
                                                         6
Case 19-61608-grs         Doc 145   Filed 01/27/20 Entered 01/27/20 16:47:43           Desc Main
                                    Document     Page 7 of 7


                                                     Respectfully submitted,

                                                     /s/ Adam M. Back
                                                     Lea Pauley Goff, KY Bar No. 81266
                                                     STOLL KEENON OGDEN PLLC
                                                     500 West Jefferson Street, Suite 2000
                                                     Louisville, Kentucky 40202-2828
                                                     Phone: (502) 333-6000
                                                     lea.goff@skofirm.com

                                                     Adam M. Back, KY Bar No. 91003
                                                     Timothy R. Wiseman, KY Bar No. 95072
                                                     STOLL KEENON OGDEN PLLC
                                                     300 West Vine Street, Suite 2100
                                                     Lexington, Kentucky 40507-1801
                                                     Phone: (859) 231-3000
                                                     adam.back@skofirm.com
                                                     tim.wiseman@skofirm.com
                                                     Counsel for Pelorus Equity Group, Inc.


                                CERTIFICATE OF SERVICE

        This is to certify that a true and accurate copy of the foregoing Motion was served on all
interested parties requesting notice via the Court’s electronic case filing system this 27th day of
January, 2020.



                                                     /s/ Adam M. Back
                                                     Counsel for Pelorus Equity Group, Inc.




992139.802139/8117392.1




                                                7
